Case: 19-60823     Document: 00515744762         Page: 1     Date Filed: 02/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               February 15, 2021
                                  No. 19-60823                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Wimgo Nelson Burinyuy,

                                                                          Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                        Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 428 271


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Wimgo Nelson Burinyuy, a native and citizen of Cameroon,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his application for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60823       Document: 00515744762          Page: 2   Date Filed: 02/15/2021




                                     No. 19-60823


   (CAT). He challenges the BIA’s decision that he lacked credibility and that
   he failed to provide sufficient corroborative evidence to overcome the
   adverse credibility finding. He also contends that the BIA failed to consider
   independent corroborative evidence.         On appeal, Burinyuy does not
   challenge the BIA’s determination that he was not eligible for protection
   under the CAT or that he was not entitled to a remand for the immigration
   judge (IJ) to consider new evidence. He has therefore abandoned these
   claims. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
            We review the BIA’s decision, but we consider the IJ’s decision only
   to the extent that it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).       Factual findings, including an adverse credibility
   determination, are reviewed for substantial evidence. Avelar-Oliva v. Barr,
   954 F.3d 757, 763 (5th Cir. 2020).
            Despite Burinyuy’s assertions to the contrary, the IJ’s determination
   is supported by specific reasons based on the evidence presented, and under
   the totality of the circumstances, it is substantially reasonable.     Suate-
   Orellana v. Barr, 979 F.3d 1056, 1060 (5th Cir. 2020). The adverse credibility
   determination was supported by “specific and cogent reasons,” so the record
   does not compel a finding that Burinyuy was credible or that no reasonable
   factfinder could have made an adverse credibility finding. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). The lack of credible evidence
   therefore precludes Burinyuy from bearing his burden of proof for asylum
   and withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658 (5th Cir.
   2012).
            Burinyuy also failed to present sufficient corroborative evidence to
   overcome the IJ’s adverse credibility determination. He claims that he did
   not need to provide corroborative evidence because his claim relied on
   personal experiences not subject to verification. We have explicitly held,




                                          2
Case: 19-60823      Document: 00515744762          Page: 3   Date Filed: 02/15/2021




                                    No. 19-60823


   however, that the failure to provide reasonably available corroborative
   evidence, even when the applicant is credible, is grounds for denying an
   application for asylum and for withholding of removal. Avelar-Oliva, 954
   F.3d at 764. Moreover, the facts that Burinyuy proceeded pro se and was
   detained did not excuse him from the requirement to provide reasonably
   available corroborative evidence. See Rui Yang v. Holder, 664 F.3d 580, 587-
   88 (5th Cir. 2011).
          Burinyuy also claims that the October 2017 rally was nationwide and
   that he had friends at both the rally and the September 2018 meeting. It was
   therefore reasonable for the IJ to expect additional corroboration in the form
   of news reports or affidavits from other participants. See Avelar-Oliva, 954
   F.3d at 769.
          Burinyuy next contends that the BIA committed legal error by failing
   to consider independent corroborative evidence regarding the Cameroonian
   government’s treatment of political opponents. Evidence of those facts was
   not presented to the IJ, so the BIA cannot consider such new evidence on
   appeal. See 8 C.F.R. § 1003.1(d)(3)(i); Enriquez-Gutierrez v. Holder, 612 F.3d
   400, 410 n.9 (5th Cir. 2010).
          For the foregoing reasons, the petition for review is DENIED.




                                         3